COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 KARINA MARQUEZ,                                  '
                                                                  No. 08-12-00129-CV
                              Appellant,          '
                                                                     Appeal from the
 v.                                               '
                                                               383rd Judicial District Court
 LIONARDO MARQUEZ,                                '
                                                                of El Paso County, Texas
                                                  '
                              Appellee.
                                                  '                (TC# 2010CM1766)



                                  MEMORANDUM OPINION

       Pending before the Court is the joint motion of Appellant, Karina Marquez, and Appellee,

Lionardo Marquez. They request that the Court (1) set aside the judgment of the trial court

without reaching the merits of the case; and (2) remand the cause to the trial court to effectuate the

mediated settlement agreement of the parties, pursuant to TEX. R. APP. P. 42.1(a)(2).

       Rule 42.1(a) permits an appellate court to dispose of an appeal in accordance with an

agreement signed by the parties or their attorneys and filed with the clerk. TEX. R. APP. P.

42.1(a). Pursuant to TEX. R. APP. P. 43.2, the appellate court is permitted to “reverse the trial

court’s judgment and remand the case for further proceedings.” TEX. R. APP. P. 43.2(d).

       We grant the motion and without reaching the merits of the appeal, we hereby set aside the

judgment of the trial court and remand the matter for further proceedings as necessary to effectuate
the parties’ agreement.



                                              GUADALUPE RIVERA, Justice
July 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.




                                                 2